Sherwood, J.
Plaintiffs sold the defendant company three hundred thousand pounds of lead ore at a certain figure. Defendant received two hundred thousand pounds of the ore, but refused to receive the remainder, in consequence of which plaintiffs sold the same, and now sue to recover the difference between the contract price and that at which the mineral sold. The defendant company sold one hundred thousand pounds of the mineral to Murphy, but failed to notify plaintiffs ■of such sale, and consequently cannot complain that the mineral sold to Murphy was not delivered to him at his request. Such delivery, without notification of the fact of such proceeding from defendant to plaintiffs, would have been an unwarrantable breach of the contract by plaintiffs. The declarations of law given on the part of *637plaintiffs, and the one given on the part of defendant, put the case very plainly, and as the finding of the issues was for the plaintiffs, we affirm the judgment.
All concur.